By the Court.
The only question involved in this case was whether one of the plaintiffs, named Bailey, was domiciled in Lowell or in Greenfield in the State of New Hampshire in 1916. Bailey testified to facts which showed that his domicil was in Greenfield. It is manifest from the general finding in favor of the plaintiffs that the judge believed this testimony. The credibility of this evidence was wholly for the determination of the trial judge. Therefore there was no error of law in the refusal to make the findings requested by the defendant.

Exceptions overruled.